Citation Nr: 1634137	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-42 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to April 1979 and from March 1980 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his spouse testified before the undersigned at a hearing at the RO in April 2013.  

In September 2014, the Board remanded the case for further development.  In a November 2015 decision, the Board denied service connection for other disabilities then on appeal and remanded the remaining two issues for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that further development is warranted prior to the Board's adjudication of the claims.

In the remand portion of the November 2015 decision, the Board requested another medical opinion from the examiner who conducted the April 2015 VA examination as he failed to offer any rationale for his negative etiological opinion.  The Board noted that the opinion must reflect consideration of the Veteran's medical history and assertions.

The examiner provided an addendum in February 2016.  The examiner stated that the Veteran has a schizoaffective disorder which is a mental disorder characterized by abnormal thought processes and deregulated emotions.  The examiner stated that the exact cause of a schizoaffective disorder is not known but extensive evidence exists for genetic links, brain chemistry, brain development delays or variations, and exposure to toxins or viral illness in the womb.  The examiner reiterated from the April 2015 examination report that the Veteran served during peace time, did not serve in any combat or war time action, and did not experience any traumatic events; and the Veteran had only fond memories of his time in service with no stressors noted or acknowledged, and he greatly enjoyed his time in service.  The examiner observed that there was no credible supporting evidence that the Veteran experienced or was treated for any mental health disorder during service.  The examiner concluded that the Veteran's current symptoms of a schizoaffective disorder are related to genetics and/or are developmental in nature and as such, per VA policy, the Veteran's schizoaffective disorder was not caused by, initiated from, or exacerbated during service.

Prior to reviewing the examiner's opinion, the Board will reiterate the Veteran's assertions noted in the September 2014 remand when the Board initially requested an examination.  At that time, the Board noted that, during the April 2013 Board hearing, the Veteran testified that he had been diagnosed with depression and PTSD as a result of symptoms that first manifested during his period of active service.  He specifically referred to the stress associated with his duties as a platoon sergeant as well as marital problems with his former spouse experienced during his period of active service.  He added that he had been experiencing symptoms associated with a psychiatric disorder ever since service.

Returning to the examiner's opinion, while the Board appreciates the examiner's rationale, it is inadequate as it does not reflect proper consideration of the Veteran's assertions as noted above.  Thus, the AOJ should obtain another medical opinion that properly addresses the Veteran's assertions, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the examiner indicated that the Veteran's schizoaffective disorder was genetic or developmental in nature.  In addition to raising the question of whether the Veteran's schizoaffective disorder preexisted service, the examiner raised the question of whether the disorder is a congenital or developmental defect.  While congenital or developmental defects are not diseases or injuries subject to VA compensation, they can be subject to superimposed disease or injury and, if the superimposed disease or injury occurs during service, service connection may be warranted.  38 C.F.R. § 3.303(c) (2015); VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).  While service treatment records do not show that the Veteran sustained any head injuries, they do show that he was seen for passing out.  To ensure a complete medical opinion, the AOJ should afford the Veteran a new examination with a different examiner to addresses the above.

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through February 2016.  Thus, any treatment notes since that time should be obtained.

As the remand of the above claim could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment notes since February 2016.

2.  Then, schedule the Veteran for a VA examination with a different examiner to determine the nature and etiology of any current psychiatric disability found, to include schizoaffective disorder.  The examiner should review the claims folder and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should address the Veteran's service treatment records showing that he was seen for passing out.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, including his testimony that he had been diagnosed with depression and PTSD as a result of symptoms that first manifested during service, he had stress associated with his duties as a platoon sergeant as well as marital problems with his former spouse during service, and he had been experiencing symptoms associated with a psychiatric disorder ever since service.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner should address the following.

(a)  Does the Veteran have a psychiatric disability which clearly and unmistakably existed prior to entrance to active service?  If so, is it clear and unmistakable that any preexisting psychiatric disability was not aggravated during active service?  If the disability underwent any increase in disability, was that increase in disability due to the natural progress of the disability?  The Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had a psychiatric disability that preexisted entrance to active service.

(b)  With regard to each psychiatric disability not found to clearly and unmistakably exist prior to active service, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in active service or is causally related to active service?

(c)  Is the Veteran's schizoaffective disorder a congenital or developmental defect, as indicated in the February 2016 addendum?  If so, was the disorder subject to any superimposed disease or injury during service?

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

